
	
		III
		111th CONGRESS
		2d Session
		S. RES. 500
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2010
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sincere condolences of the
		  Senate to the family, loved ones, United Steelworkers, fellow workers, and the
		  Anacortes community on the tragedy at the Tesoro refinery in Anacortes,
		  Washington. 
	
	
		Whereas the State of Washington, the Tesoro Corporation,
			 and the United Steelworkers experienced a tragedy on April 2, 2010, when a fire
			 occurred at the Tesoro refinery in Anacortes, Washington;
		Whereas 7 workers died as a result of the tragedy: Daniel
			 J. Aldridge, Matthew C. Bowen, Donna Van Dreumel, Matt Gumbel, Darrin J.
			 Hoines, Lew Janz, and Kathryn Powell;
		Whereas Federal and State government agencies, including
			 the Chemical Safety and Hazard Investigation Board, the Environmental
			 Protection Agency, and the Washington State Department of Labor and Industries,
			 are investigating the tragedy and reviewing current safety procedures and
			 processes to prevent future tragedies from occurring; and
		Whereas, to support the victims and the families involved
			 in the tragedy, the United Steelworkers Local 12-591 has established the Tesoro
			 Incident Family Fund and the Tesoro Corporation and the Skagit Community
			 Foundation have partnered to establish the Tesoro Anacortes Refinery Survivors
			 Fund: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses the
			 sincere condolences of the Senate to the family, loved ones, United
			 Steelworkers, fellow workers, and the Anacortes community on the tragedy at the
			 Tesoro refinery in Anacortes, Washington; and
			(2)honors Daniel J.
			 Aldridge, Matthew C. Bowen, Donna Van Dreumel, Matt Gumbel, Darrin J. Hoines,
			 Lew Janz, and Kathryn Powell.
			
